Court of Vice Admiralty The within Libel fil’d May 20th 1751: And order’d that Court be held on Thursday the Twenty Third Instant at Ten O’Clock A: M and that the usual Process be Issued Out Accordingly, the Appellant first giving Security at the Registers Office to pay Cost, in Case of a Retraxit or a Decree being given against him.
S Wickham D. Judge
Appeared Mr Augustus Johnston in the Registers Office and obliges himself to pay the Costs on this Libel in Case of a retraxit or a Decree being given against the Appellant John
And humbly reserves the Right of Pleading over
*533Colony of Rhode Island etc At a Court of Vice Admiralty Held at Newport In the Colony afores3 on Thursday the Twenty third of May 1751 at Ten o Clock A. M.
Present the Honble Samuel Wickham Esqr Deputy Judge.
The Court being opened.